DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-4 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 09/01/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a remote instruction request 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The notification unit is provided with structure in paragraph 0063 “control unit and the HMI 27 function as a notification unit”. However, the remaining units “a remote instruction request reception unit configured to…”, “a position information acquisition unit configured to…”, “a request occurring location determination unit configured to…”, “a passing-detour location setting unit configured to…”, in claims 1-4, and “a path generation unit configured to…”, in claim 2  are recited in (paragraph 0173), “ The autonomous driving ECU 20C includes a trajectory generation unit (a path generation unit) 35C …, the autonomous driving ECU 20C further includes a remote instruction request acquisition unit (a remote instruction request reception unit) 39, a position information acquisition unit 40, a request occurring location determination unit 41, a remote instruction reason collection unit 42, and a passing-detour location setting unit 43”  to correspond to an ECU of an autonomous vehicle. Furthermore, these units in paragraph [0078], “the remote instruction server 10 includes a travel management unit (path generation unit) 11, a remote instruction request reception unit 12, an information providing unit 13, a remote instruction transmission unit 14, a position information acquisition unit 15, a request occurring location determination unit 16, a remote instruction reason collection unit 17, and a passing-detour location setting unit 18” appears to correspond to server 10. Therefore, examiner recommend clarifying whether these units correspond to the ECU or server. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recited limitation “a vehicle remote instruction system that includes” is indefinite. It is not clear what the vehicle remote instruction system includes. Does the system include a remote autonomous driving vehicle, a remote instruction apparatus, a remote commander and the other limitations recited in the preamble with the rest of the limitations in the body of the claim (a remote instruction request reception unit, a position information acquisition unit, a request occurring location determination unit, and a passing-detour location setting unit) or if the system just (only) includes the limitations recited in the body of the claim and if so, what are the “a remote autonomous driving vehicle” and a remote instruction apparatus?
Further in line 8 of claim 1, the recited limitation “the system comprising:” is indefinite. It is unclear to the examiner if this is referring to the vehicle remote instruction system or a different system with insufficient antecedent basis. Furthermore, the recited limitation “the instruction request frequency” in line 22 is indefinite. It is unclear to the examiner if this is referring to the instruction request frequency set in advance or a different instruction frequency with insufficient antecedent basis.
With respect to claims 1-4, the recited limitations “a remote instruction request reception unit configured to…”, “a position information acquisition unit configured to…”, “a request occurring location determination unit configured to…”, “a passing-detour location setting unit configured to…”, in claims 1-4, “a path generation unit configured to…”, in claim 2, and a “a remote instruction reason collection unit configured to…”, “a notification unit configured to…” in claim 3  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Referring back to the specification, the claims seem to be inconsistent with the specification. Referring back to the specification (paragraph 0173), 
Claim 4 is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 

Claims 1-4 are rejected under 35 U.S.C. 101 because independent claim 1 is rejected under 35 USC §101 because the claimed invention is directed to a machine, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claim and the other claims recite determining a location where the remote instruction request is transmitted at equal to or higher frequency than an instruction request frequency set in advance, based on the remote instruction request received and the position information acquired as recited in independent claim 1. The limitation (s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “determination unit” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “determination unit” language, the claim limitations encompass a person looking at data of remote instruction request(s) and position (location(s)) information of a vehicle and determines a location where the remote instruction request is transmitted at equal to or higher frequency than an instruction request frequency set in advance. The mere nominal recitation of by a system comprising a determination unit to perform the abstract idea 
The claims recite(s) the additional limitations of a vehicle remote instruction system that includes a remote autonomous driving vehicle that performs an autonomous driving; receiving the remote instruction request; acquiring position information; setting the location where the remote instruction request is transmitted at equal to or higher than the instruction request frequency, as a passing-detour location for the remote autonomous vehicle. The receiving and acquiring steps are recited at a high level of generality (i.e., as a general means of obtaining and acquiring data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The setting step of a passing-detour location is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determined data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the recited additional limitations a vehicle remote instruction system that includes a remote autonomous driving vehicle that performs an autonomous driving and the various units are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, providing, and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processing resources are all conventional processing/computing devices/circuitry and the specification does not provide any indication that these resources are anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-4 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-4 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20190163176) in view of Hwang et al (US20190072974).
With respect to claim 1, Wang discloses a vehicle remote instruction system that includes a remote autonomous driving vehicle that performs an autonomous driving to travel autonomously along a travel path set based on map information and a remote driving to travel based on a remote instruction from a remote commander (see at least [abstract], [0011], and [0014], Wang discloses an autonomous driving vehicle being operated by a remote operator and map information.), and a remote instruction apparatus in which the remote commander issues the remote instruction based on a remote instruction request from the remote autonomous driving vehicle (see at least [0057-0058], Wang  discloses a remote operator (remote commander) issuing remote control (remote instructions) based on a request from the autonomous vehicle.), the system comprising: 
a remote instruction request reception unit configured to receive the remote instruction request (see at least [0008], [0055], [0076-0077], Wang teaches transmitting the request from the autonomous vehicle and being received at a remote operator end for remote assistance.); 
a position information acquisition unit configured to acquire position information on a location where the remote autonomous driving vehicle transmitted the remote instruction request (see at least [0050], Wang discloses identifying current location, orientation , and local condition, that fulfill remote operation returns a request for remote assistance.); 
a request occurring location determination unit configured to determine a location where the remote instruction request is transmitted at equal to or higher frequency than an instruction request frequency set in advance, based on the remote instruction request received by the remote instruction request reception unit and the position information acquired by the position information acquisition unit (see at least [0013], [0021], [0023-0026], [0030], and [0033], Wang discloses determining location where autonomous control was transferred to manual control (assistance) triggered by the autonomous vehicle at equal to or higher than a number of frequent times in that location.). 
Wang further discloses and setting the location where the remote instruction request is transmitted at equal to or higher frequency than the instruction request frequency, as a manual operator trigger location for the remote autonomous driving vehicle (see at least [0025] and [0028-0033]). 
However, Wang do not specifically teach a passing-detour location setting unit configured to set the location where the manual operator trigger location, as a passing-detour location for the remote autonomous driving vehicle. 
Hwang however, teaches a passing-detour location setting unit configured to set the location where the manual operator trigger location, as a passing-detour location for the remote autonomous driving vehicle (see at least [0034], [0303-0304], [0313-0314], and [0341-0343], Hwang teaches locations where manual assistance was needed (e.g. where an object is present) and having these locations to be stored or has been stored for autonomously passing these locations.).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate Hwang teachings of a passing-detour location setting unit configured to set the location where the manual operator trigger location, as a passing-detour location for the remote autonomous driving vehicle. This would be done to optimize a user’s convenience and safety by controlling the vehicle to travel in an optimized manner (see Hwang para 0009 and 0013). 
With respect to claim 4, Wang teaches wherein the passing-detour location setting unit is configured to cancel the setting of the passing-detour location, if a see at least [0025], Wang discloses determining a situation and a time window for a flagged situation or region, wherein once the time window is passed, the flagging of the situation or region is removed and remote autonomous vehicle can pass through the flagged locations (passing-detour locations).).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20190163176) in view of Hwang et al (US20190072974), further in view of Hobbs et al (US10451433).
With respect to claim 2, Wang as modified by Hwang do not specifically teach a path generation unit configured to generate a travel path avoiding the passing-detour location as the travel path for the remote autonomous driving vehicle, based on the passing-detour location set by the passing-detour location setting unit and the map information. 
Hobbs however, teaches a path generation unit configured to generate a travel path avoiding the passing-detour location as the travel path for the remote autonomous driving vehicle, based on the passing-detour location set by the passing-detour location setting unit and the map information (see at least [Col. 1 lines 30-36], [Col. 2 lines 14-39], and [Col. 16 lines 20-26], Hobbs teaches generating a route that maximizes the amount of autonomous driving and minimize driver (manual interaction) therefore avoiding manual interaction locations (passing-detour locations.)).  
. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20190163176) in view of Hwang et al (US20190072974), further in view of Fairfield et al (US20170277181). 
With respect to claim 3, Wang as modified by Hwang do not specifically teach a remote instruction reason collection unit configured to collect a reason why the remote instruction request is transmitted; and a notification unit configured to notify an occupant of the remote autonomous driving vehicle of the reason why the remote instruction request is transmitted from the location set as the passing-detour location, based on the reason collected by the remote instruction reason collection unit. 
Fairfield however, teaches a remote instruction reason collection unit configured to collect a reason why the remote instruction request is transmitted (see at least [0064-0065], Fairfield teaches collecting sensor data and determining why the situation (reason) requires remote assistance based on predetermined situations.); and a notification unit configured to notify an occupant of the remote (see at least [0085—0086] and [0088], Fairfield teaches notifying (providing a representation) to the vehicle’s operator with the environment of the vehicle (representation of what caused remote assistance) so that an operator (occupant) assist the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by Hwang to incorporate Hobbs teachings of a remote instruction reason collection unit configured to collect a reason why the remote instruction request is transmitted; and a notification unit configured to notify an occupant of the remote autonomous driving vehicle of the reason why the remote instruction request is transmitted from the location set as the passing-detour location, based on the reason collected by the remote instruction reason collection unit. This would be done to improve for planning a driving route for an autonomous vehicle by reducing human interaction with the vehicle (see Fairfield para 0003). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667                                                                                                                                                                                             
/YUEN WONG/           Primary Examiner, Art Unit 3667